DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2022 has been entered.
 

Introductory Remarks
	In response to communications filed on 7 September 2022, claims 1, 4, 6, 9-11, 14, 16, and 19-20 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 2, 9, 11, 12, and 19 are presented in independent form.

The previously raised 112(a), lack of written description, and 112(b), indefiniteness rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 7 September 2022 with respect to the rejection of the claims under 35 U.S.C. 112(a), lack of written description and 112(b), indefiniteness, have been fully considered and are persuasive.  The 112 rejections have been accordingly withdrawn. 
Applicant’s arguments filed 7 September 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot either in view of the allowable claims, or because the arguments do not apply to the new reference being used in the current rejection.

However, although a new prior art reference was utilized, Applicant’s arguments were not persuasive, as the major point of the limitation being rejected by Shi (i.e., “[the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction”) had not to do with the type of blockchain itself, but rather the separation of a tracker computer from the distributed ledger.
Applicant’s arguments are not persuasive particularly in light of the fact that the claimed tracker computer that is separate from the distributed ledger, can work with both permissioned (e.g., Claims 1 and 11) and permissionless blockchains (i.e., as seen in Claims 2, 9, 12, and 19); thus, it is maintained that Shi validly combined with Guan, as one of ordinary skill in the art would have found it obvious to substitute Shi’s permissioned blockchain with Guan’s permissionless blockchain with predictably equivalent operating characteristics—which is that data is continued to be stored in a data structure separate from the ledger/blockchain.
However, the 103 rejection has been withdrawn as another prior art was applied.




Allowable Claims
	Claims 1, 3-8, 10-11, 13-18, and 20 would be allowable over the prior art of record if the 35 U.S.C. 101 rejection was overcome. No prior art rejection is hereby presented for these claims, as no prior art was found to teach, suggest, or otherwise render obvious the combination of the limitations of independent claims 1 and 11. Dependent claims 3-8, 10, 13-18, and 20 are allowable for at least by virtue of their dependency on their respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Luedtke et al. (“Luedtke”) (US 11,269,859 B1).
	Regarding claim 2: Guan teaches A method comprising:
	receiving, by a tracker computer, a status notification that indicates a status of a transaction in a blockchain network that comprises a plurality of ledger computers …, wherein: the plurality of ledger computers contain a distributed ledger (Guan, [0076-0077], where the server obtains from a subscriber a request for subscribing to notification of one or more workflow states corresponding to a blockchain contract, i.e., transaction (Guan, [0106-0107]). See Guan, [0060], where various nodes (i.e., “ledger computers”) manage the blockchain by retaining a local copy of the blockchain, and updating the states in the deployed blockchain contract), … and said blockchain that records the transaction is permissionless (Guan, [0063-0066], where the disclosed blockchain system may maintain one or more blockchains, including consortium blockchains (which are permissioned), and public blockchains (which are permissionless)),
recording said status of the transaction by the tracker computer in response to the status notification that indicates said status of the transaction (Guan, [0106-0107] and [0110], where the server may record one or more states of a workflow, and generate a blockchain contract comprising the workflow. Note that the blockchain contract may be included in a blockchain transaction, and thus in this manner, represents a status of the transaction. The state of the deployed blockchain contract may change, which corresponds to a change in the state of the workflow, resulting in the server determining if a notification should be triggered);
	receiving, by the tracker computer from a client computer a pull request for status of the transaction in the blockchain network; sending, to the client computer, by the tracker computer and in response to said receiving the pull request for status of the transaction, said status of the transaction based on said recording said status of the transaction by the tracker computer (Guan, [0110], where alternatively, the server places a notification message into a message queue for one or more computing devices associated with the one or more subscribers. See Guan, [0092-0093], where a client-side computing device associated with a subscriber to the certain state may connect to the message queue and obtain the notification message (i.e., “pull request”) from the message queue).
	Guan does not appear to explicitly teach [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction.
	Luedtke teaches [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction (Luedtke, [FIG. 18], where the distributed ledger system 1802 (i.e., “the blockchain network that comprises a plurality of ledger computers”) is separate from the data intake and query system 108, i.e., “tracker computer” (i.e., “[the blockchain network] that does not include the tracker computer”). See Luedtke, [FIG. 22], where information from the node 1806 managing the ledger provides data to the data intake and query system 108 via the network channel 2206, data adapter 2202, and distributed ledger system monitor 1804, but with no corresponding information from the data intake and query system 108 flowing back to the node 1806 (i.e., “the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction”). See also Luedtke, [60:51-67]-[61:1-4], where a monitor 102 processes transaction notifications that includes information about multiple transactions. Information about individual transactions are communicated to the data intake and query system 108 (as well as the entire transaction notification). The data intake and query system 108 can store the separate communications as individual events generated from the transaction notifications in an index that is separate from an index that store metrics data and/or log data. See Luedtke, [62:35-50], where the ledger 1808 may be publicly accessible (i.e., “permissionless”1,2,3)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Luedtke with the motivation of quickly processing queries over a massive amount of different types and formats of data from many different components, which can collectively be very time-consuming to search and/or analyze (see, e.g., Luedtke, [3:59-67]-[4:1-5]).

	Regarding claim 9: Guan teaches A method comprising:
	receiving, by a tracker computer, a status notification that indicates a status of a transaction in a blockchain network that comprises a plurality of ledger computers …, wherein: the plurality of ledger computers contain a distributed ledger (Guan, [0076-0077], where the server obtains from a subscriber a request for subscribing to notification of one or more workflow states corresponding to a blockchain contract, i.e., transaction (Guan, [0106-0107]). See Guan, [0060], where various nodes (i.e., “ledger computers”) manage the blockchain by retaining a local copy of the blockchain, and updating the states in the deployed blockchain contract) …,
recording said status of the transaction by the tracker computer in response to the status notification that indicates said status of the transaction (Guan, [0106-0107] and [0110], where the server may record one or more states of a workflow, and generate a blockchain contract comprising the workflow. Note that the blockchain contract may be included in a blockchain transaction, and thus in this manner, represents a status of the transaction. The state of the deployed blockchain contract may change, which corresponds to a change in the state of the workflow, resulting in the server determining if a notification should be triggered);
	receiving, by the tracker computer from a client computer a pull request for status of the transaction in the blockchain network; sending, to the client computer, by the tracker computer and in response to said receiving the pull request for status of the transaction, said status of the transaction based on said recording said status of the transaction by the tracker computer (Guan, [0110], where alternatively, the server places a notification message into a message queue for one or more computing devices associated with the one or more subscribers. See Guan, [0092-0093], where a client-side computing device associated with a subscriber to the certain state may connect to the message queue and obtain the notification message (i.e., “pull request”) from the message queue).
	Guan does not appear to explicitly teach [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction; and at least one selected from the group consisting of: the distributed ledger of the plurality of ledger computers does not include the transaction, and said status of the transaction comprises one selected from the group consisting of canceled and rejected.
	Luedtke teaches [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction (Luedtke, [FIG. 18], where the distributed ledger system 1802 (i.e., “the blockchain network that comprises a plurality of ledger computers”) is separate from the data intake and query system 108, i.e., “tracker computer” (i.e., “[the blockchain network] that does not include the tracker computer”). See Luedtke, [FIG. 22], where information from the node 1806 managing the ledger provides data to the data intake and query system 108 via the network channel 2206, data adapter 2202, and distributed ledger system monitor 1804, but with no corresponding information from the data intake and query system 108 flowing back to the node 1806 (i.e., “the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction”). See also Luedtke, [60:51-67]-[61:1-4], where a monitor 102 processes transaction notifications that includes information about multiple transactions. Information about individual transactions are communicated to the data intake and query system 108 (as well as the entire transaction notification). The data intake and query system 108 can store the separate communications as individual events generated from the transaction notifications in an index that is separate from an index that store metrics data and/or log data. See Luedtke, [62:35-50], where the ledger 1808 may be publicly accessible (i.e., “permissionless”4))); and
said status of the transaction comprises one selected from the group consisting of canceled and rejected (Luedtke, [76:49-67]-[77:1-11], where the data intake and query system 108 can extract data from transaction notifications and/or log data, and store the extracted data in one or more inverted indexes. See Luedtke, [75:31-48], where log data can indicate that a particular transaction associated with a particular transaction identifier was rejected.
Although Luedtke does not appear to explicitly state that the transaction status of “rejected”, etc. was extracted, one of ordinary skill in the art would have found it obvious to modify Luedtke to include transaction states with the motivation of allowing users to monitor the status of the transactions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Luedtke with the motivation of quickly processing queries over a massive amount of different types and formats of data from many different components including monitoring transaction events, which can collectively be very time-consuming to search and/or analyze (see, e.g., Luedtke, [3:59-67]-[4:1-5]).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.
Note that Guan teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause [the claimed steps] (Guan, [0133], where the system or device comprising one or more non-transitory computer-readable storage media coupled to one or more processors and configured with instructions executable by the one or more processors to cause the system or device, e.g., processor, to perform the disclosed method).

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.
Note that Guan teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause [the claimed steps] (Guan, [0133], where the system or device comprising one or more non-transitory computer-readable storage media coupled to one or more processors and configured with instructions executable by the one or more processors to cause the system or device, e.g., processor, to perform the disclosed method).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Vijayan (US Patent Publication No. 2020/0005284 A1), Tran et al. (US Patent Publication No. 2020/0117690 A1) and Novotny et al. (US Patent Publication No. 2020/0374340 A1), are cited to show that public blockchains are permissionless (Vijayan at [0006]; Tran et al. at [0106]; and Novotny et al. at [0040]). The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
4 October 2022




    
        
            
        
            
    

    
        1 Vijayan. US Patent Publication No. 2020/0005284 A1 at [0006] (“Many blockchains are publicly accessible in a manner that can be referred to as permissionless…”)
        2 Tran et al. US Patent Publication No. 2020/0117690 A1 at [0106] (“Blockchains can be public…—these are effectively permissionless, or they can be private (where access is restricted to a selected group of users)…”)
        3 Novotny et al. US Patent Publication No. 2020/0374340 A1 at [0040] (“In a public or permission-less blockchain, anyone can participate without a specific identity…”)
        4 See footnotes [1]-[3] above.